 1

 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   DWAYNE MICHALE SHIRLEY,                     Case No. 8:19-cv-02078-JLS-PD

12                      Plaintiff,
                                                 ORDER GRANTING
13          v.
                                                 STIPULATIONS FOR
14   ORANGE COUNTY, et al.,                      VOLUNTARY DISMISSAL
                                                 WITH PREJUDICE
15                      Defendants.
16
17
           Pursuant to the stipulations of the parties, and in accordance with
18
     Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Court hereby orders that
19
     this action is dismissed with prejudice in its entirety, with each side to bear
20
     its own litigation costs and attorney’s fees.
21
22
     DATED: July 02, 2021
23
24                                   ____________________________________
25                                   JOSEPHINE L. STATON
                                     UNITED STATES DISTRICT JUDGE
26
27
28
